DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 5/27/21 have been received. Claims 17, 18, 20, 25, 29, 30, 31, 32, 36, and 38 have been amended. Claims 19, 21-24, 26-28, and 33-35 have been cancelled.
Claim Rejections - 35 USC § 112
3.	The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 33-35 are withdrawn because the Applicant cancelled the claims.
Claim Rejections - 35 USC § 103
4.	The rejection under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2010/0176337) on claims 17 and 20-35 is/are withdrawn because the Applicant amended the claims.
5.	The rejection under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2010/0176337) in view of Kim et al. (US 2016/0359162) on claim 18 is/are withdrawn because the Applicant amended the claims.
6.	The rejection under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2010/0176337) in view of Yang et al. (US 2014/0147751) on claims 19 and 37 is/are withdrawn because the Applicant amended the claims.
EXAMINER’S AMENDMENT
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Conger on 6/2/21.
The application has been amended as follows.
8.	Claim 17 has been amended to: Si/C composite particles, prepared by:
spray drying a mixture comprising elemental silicon particles, one or more polymers, one or more carbon additives, and one or more dispersing liquids, wherein the one or more polymers are exclusively one or more oxygen-free polymers, selected from the group consisting of polyacrylonitrile, polyolefins, polyvinyl halides, polyvinylaromatics, polyaromatics, and polyaromatic hydrocarbons, and wherein the one or more carbon additives are selected from the group consisting of carbon black, activated carbon, amorphous carbon, hard carbon, carbon nanotubes, fullerenes, and graphene,
wherein the silicon particles and the one or more carbon additives in [[the]] precomposite particles are enveloped entirely or partly by the one or more oxygen-free polymers, resulting in a surface of the precomposite particles formed entirely or partly by the one or more oxygen-free polymers,
wherein the elemental silicon particles have a volume-weighted particle size distribution with a median diameter d50 of from 100 nm to 50 µm, to produce the precomposite particles, and thermally treating the precomposite particles to form the Si/C composite particles,
the silicon particles are located within pores in the Si/C composite particles.
9.	Claim 38 has been amended to: The    Si/C    composite    particles    of claim    17,
wherein 50 percent or more of [[a]] the total number of silicon particles in the composite particles are located within pores in the Si/C composite particles.
Allowable Subject Matter
10.	Claims 17-18, 20, 25, 29-32, and 36-38 are allowed.
11.	The following is an examiner’s statement of reasons for allowance:  Previously indicated allowable subject matter was incorporated into the independent claim, thus rendering it also allowable.  The reasons for allowance are substantially the same as provided in the Office Action mailed 3/19/21 and apply herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489.  The examiner can normally be reached on 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724